Citation Nr: 1529093	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a gastrointestinal (GI) disorder, claimed as an ulcer disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned at a videoconference hearing held at the RO in May 2015.  A transcript of this hearing is associated with the record.

The claims for service connection for a back disorder, a GI disorder and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is the result of active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Although the medical evidence is silent for any findings or complaints of tinnitus, the Board emphasizes that tinnitus is capable of lay observation, and the Veteran has competently and credibly described the presence of constant bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the circumstances of noise exposure as described in the Veteran's lay statements and testimony, in regards to having been exposed to loud noise from aircraft while fixing radios on planes on flight lines, is consistent with the circumstances of his service.  See 38 U.S.C.A.§ 1154(a).  Specifically, service treatment and personnel records confirm his service on a flight line in airborne radio repair, with noise exposure confirmed as well in hearing conservation data records from August 1968 and February 1971.  Thus, the Board finds that his duties exposed him to acoustic trauma.  

Moreover, the Veteran has competently and credibly indicated in lay statements and testimony that he experienced tinnitus in service and continuously since that time.  See Board Hearing Transcript at 3-6.  The Board acknowledges the November 2009 medical opinion to the contrary.  However, that opinion is of no probative value as it is based on lack of complaints of tinnitus in service, and does not discuss the Veteran's conceded in-service acoustic trauma  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Accordingly, as the only competent and probative opinion of record is in favor of the claim, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for tinnitus is granted.  


REMAND

In regards to the claim for a back disorder, the November 2009 VA examiner did not adequately address whether there was "clear and unmistakable evidence" of a back disability prior to entry on active duty, and if so, whether there was "clear and unmistakable evidence" that such disability was not aggravated during active duty.  Thus, remand is warranted for an addendum opinion.

In regards to the claim for a GI disorder, post-examination VA treatment records received in November 2012 and January 2014 now include mention of a GI disorder classified as gastroesophageal reflux disease (GERD), rule out peptic ulcer disease (PUD) in the problem lists including in September 2010.  These records from September 2010 also show similar symptoms to those treated in service (stomach pain and nausea), with an upper gastrointestinal series showing a small active ulcer in the duodenal bulb in July 1969.  Thus, remand is warranted for an examination to ascertain the nature and etiology of his claimed GI disability following review of these additional records in conjunction with the service treatment records.  

In regards to the claim for hearing loss, the Veteran alleges in his 2015 hearing testimony that his hearing has worsened since he was examined in November 2009, when audiological testing indicated he did not meet the VA criteria for hearing loss and the examiner stated that there were no significant threshold shifts between enlistment and discharge.  Thus re-examination is indicated, as is an opinion that complies with the holding in Hensley v. Brown, 5 Vet. App. 155, 157, 159 (1993), (finding that there is not required to be evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since January 2014.  

2.  Thereafter, refer the claims file to a physician with appropriate expertise for preparation of an addendum opinion concerning the etiology of the Veteran's back disorder.  The claims file, including a copy of this remand, must be made available for review.  No additional examination of the Veteran is necessary, unless the reviewing physician deems otherwise.  

Following review of the claims file the examiner should provide an opinion, with supporting rationale, as to the following:

(a) Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that a back disability existed prior to active service?  In addressing this question, please note that pain, alone, does not constitute a disability for VA purposes.

(b) If so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the disease during service?

(c) If the answer to question (a) is no, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability, to include DJD as noted in VA outpatient records, had its onset in service, or is otherwise related to service.  

A robust rationale for all opinions expressed by the examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed GI disorder.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide opinions, with supporting rationale, as to the following:

(a) Does the Veteran have a current GI disorder, to include a peptic (gastric or duodenal) ulcer disability?

(b) For each GI disorder diagnosed, is at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise related to a disease or injury in service, including the documented GI symptoms treated therein?  

A robust rationale for all opinions expressed by the examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

4.  Then schedule a VA examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.  All indicated tests and studies should be performed, including audiometric testing.  The claims file, including a copy of this remand, must be made available for review, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  

The examiner should determine whether the Veteran has a current hearing loss disability for VA purposes and if so, opine as to whether that current bilateral hearing loss disability had its onset in service or is otherwise related to a disease or injury in service, including conceded noise exposure from aircraft engines/flight line therein.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  

A robust rationale for all opinions expressed by the examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

5.  Thereafter, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


